                                                                                                NOV 02 20IJ
                                                                                               SUSAN Y. SOON^
                                                                                           CLERK, U.S. DISTRICT^iidt
           1                                   UNITED STATES DISTRICT COUI^iPF^>^ '^'ST^K^TdFCALiroSIi
          2                                  NORTHERN DISTRICT OF CALIFORNIA

          3

          4      IN THE MATTER OF
                                                                 ia.-.80 189MISC
          5      Victor S. Palacios, State Bar #55986
                                                                        ORDER TO SHOW CAUSE RE
          6                                                             SUSPENSION FROM MEMBERSHIP
                                                                        IN GOOD STANDING OF THE BAR
           7                                                            OF THE COURT

           8

           9
               TO:   Victor S. Palacios, State Bar #55986
          10
                        You are enrolled as a member of the bar of tiie Northern District of California. Notice has been
          11
               received by the Chief Judge ofthe United States District Court for the Northern District ofCalifornia that
          12
               your status as a member ofthe State Bar of California has been modified as follows:
i e
o <Q      13
o    s                  Suspended for 60 days by the State Bar Court of California effective July 21,2018.
.2 u      14
^'s                  Effective the date ofthis order, your membership inthe barofthis Court is suspended on an interim
          15
c/i *C
               basis pursuant toCivil Local Rule 1l-7(b)(l). On or before November 29,2018, you may file a response
§5        16
-73 E
               to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may beviewed ontheCourt's
(U   (D
.1:5 43   17
               website at cand.uscourts.gov. Ifyou fail to file a timely and adequate response to this Order, you will be
=1        18
               suspended from membership without further notice.
          19
                     Ifyou are disbarred, suspended orplaced on disciplinary probation by this Court and are later restored
          20
               to active membership inthe State Bar ofCalifornia, you may apply for reinstatement pursuant to Civil
          21
               Local Rule 1l-7(b)(3). The Clerk shall close this file on orafter November 29,2018 absent fiirther order of
          22
               this Court.

          23
                        IT IS SO ORDERED.
          24
               Dated: November 2, 2018
          25
                                                                    JAMES'a&i<JATO
                                                                    United ^tes District Judge
          26

          27

          28
